Citation Nr: 0617084	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-29 511	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to apportionment of the veteran's compensation 
based on continued enrollment in school by the appellant.



ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel





INTRODUCTION

The veteran had active military service from April 1983 to 
July 1983, and from March 1984 to March 1988.  The appellant 
is the veteran's daughter.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 determination of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  


REMAND

As noted above, the appellant is the veteran's daughter.  The 
appellant does not reside with the veteran nor has the 
veteran reportedly ever been married to the appellant's 
mother.  In a June 1994 special apportionment decision, the 
RO awarded an apportionment of the veteran's VA benefits to 
the appellant's mother on behalf of the appellant, who was 
then nine years old.  

Thereafter, in October 2003, the appellant's mother filed a 
VA Form 21-674C (Request for Approval of School Attendance) 
on behalf of the appellant.  The appellant also signed the 
form.  In December 2003, the appellant attained the age of 18 
years.  That same month, the RO administratively denied the 
appellant's claim.  In doing so, the RO, in a letter to the 
appellant, noted the following, 

We have denied your request for approval of 
school attendance because the apportionment that 
you were receiving has been terminated at your 
eighteenth birthday.  You may apply for an 
apportionment in your own name by writing and 
requesting it.  

On the same date that the letter was sent to the appellant, 
the RO sent a letter to the veteran.  The veteran was asked 
to complete a VA Form 21-674 to certify the appellant's 
continued enrollment in high school.  The appellant was not 
made aware of the request sent to the veteran and it does not 
appear that the veteran was informed of the nature of the 
appellant's claim.

In January 2004, the appellant wrote a letter to VA, asking 
for reinstatement of her benefit.  Presumably, she was 
addressing the RO's decision to terminate her apportionment 
of the veteran's compensation.  She returned a copy of the 
December 2003 letter the RO had sent her informing her that 
she needed to apply for apportionment in her own name.  She 
indicated that, although she had turned 18 in December, she 
was still enrolled in high school.   In a June 2004 statement 
of the case (SOC), the RO provided the appellant with the 
regulations regarding apportionment.  Despite the appellant's 
response to the December 2003 letter, the RO concluded that 
the appellant had not filed a claim for apportionment.  

It is not entirely clear, but it appears that the RO has 
denied any apportionment because the appellant did not file a 
claim for it.  This is what was stated in the SOC 
notwithstanding the submission of the VA Form 21-674C signed 
by the appellant and the appellant's January 2004 written 
request asking for continued apportionment.  Whatever the 
basis for the RO's decision, there are certain procedures 
that must be followed in these cases.  The provisions of 
38 C.F.R. § 19.100 (2005) require that all interested parties 
be specifically notified of the RO's action.  Additionally, 
because it appears that the RO accepted the appellant's 
January 2004 letter as a notice of disagreement, all 
interested parties must be furnished a statement of the case.  
38 C.F.R. § 19.101 (2005).  This includes the veteran.  

Because the veteran was not informed of the RO's actions in 
this case, and because the RO has not followed the procedure 
outlined for contested claims in parts 19 and 20 of title 38 
of the Code of Federal Regulations, including the requirement 
that a substantive appeal be filed within 30 days of issuance 
of the SOC, the Board finds that the June 2004 SOC should be 
treated as void.  In order to afford all parties the process 
that is due, a remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should prepare a statement 
of the case to be sent to both the 
veteran and the appellant.  The SOC 
should address the question of whether 
the appellant had in fact filed a claim 
for apportionment through her December 
2003 and January 2004 submissions, and 
if so, the basis for any award or 
denial of apportionment.  Because the 
June 2004 SOC did not correctly inform 
any party to the claim of the correct 
time limits for filing an appeal, the 
new SOC should include a cover letter 
that informs both the veteran and the 
appellant of the 30-day time limit as 
set forth in 38 C.F.R. § 20.501 (2005).  

2.  If a substantive appeal is filed by 
either party, the content of the appeal 
should be provided to the other party 
in accordance with 38 C.F.R. § 19.102 
(2005), and each should be informed as 
to the time limit for reply.  38 C.F.R. 
§ 20.502 (2005).  If either party files 
a timely appeal, the case should be 
returned to the Board after opportunity 
for reply is given.

The appellant and veteran have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

